Citation Nr: 1010598	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Whether the appellant's remarriage constitutes a bar to 
her receipt of death pension benefits.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to October 
1969.  The Veteran died in April 1977.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that the appellant was 
not entitled to death benefits because she remarried after 
the Veteran's death and was not recognized as his surviving 
spouse.

In October 2009, the Board determined that appellant was not 
barred from receiving dependency and indemnity compensation 
(DIC) benefits.  The issue of whether the appellant's 
remarriage constitutes a bar to her receipt of death pension 
and accrued benefits was remanded for a hearing.

In January 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Louisville RO before the undersigned sitting in Washington, 
D.C.  A transcript of this hearing is in the Veteran's claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The merits of the claim for service connection for the cause 
of the Veteran's death will be addressed in the REMAND 
portion of the decision below and re REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in January 
1954.

2.  The Veteran died in April 1977.

3.  The appellant was the lawful spouse of the Veteran at the 
time of his death.

4.  The appellant remarried in June 1979.

5.  The appellant's second marriage ended with the death of 
her second husband in November 2005.  

6.  There was no unadjudicated, pending claim for benefits at 
the time of the Veteran's death.  

7.  In October 1978, the Board denied the claim for service 
connection for the cause of the Veteran's death.  

8.  The evidence received since October 1978 Board decision, 
when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for the cause of the Veteran's death and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159; 3.1000 (2009).

2.  The criteria for eligibility for pension benefits as a 
surviving spouse have not been met.  38 U.S.C.A. §§ 103, 1521 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50-3.55 (2009).

3.  The October 1978 Board decision that denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2009).

4.  New and material evidence has been received, and the 
claim for service connection for the cause of the Veteran's 
death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although VA has statutory and regulatory notice and 
assistance provisions under the Veterans Claims Assistance 
Act of 2000 (VCAA), those provisions are not applicable for 
the claims for entitlement to accrued benefits and whether 
the appellant's remarriage constitutes a bar to her receipt 
of death pension benefits because the resolution of these 
matters are based on statutory and regulatory interpretation 
rather than any dispute as to the factual evidence.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  In reviewing the 
issue of whether the appellant had any pending claims or was 
entitled to any benefits at the time of the Veteran's death, 
the Board observes that the law and evidence of record that 
was constructively of record at the time of death are the 
sole basis on which benefits may be awarded.  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000 (2009).  There is no 
additional evidence that may be submitted by the appellant 
that can alter the outcome, and the appellant has not made 
specific arguments regarding the criteria of entitlement, as 
discussed below.  There is no additional assistance that VA 
might provide under the VCAA.  Therefore, any deficiencies in 
VCAA notice or assistance regarding this claim are moot.  
Valiao v. Principi, 17 Vet. App. 299 (2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Board finds that VA compliance with the 
mandates of the VCAA is sufficient to permit review of the 
petition to reopen for entitlement to service connection for 
the cause of the Veteran's death, which is remanded for 
further development by the RO as discussed below.  As the 
determination below represents a grant of the petition to 
reopen, a detailed discussion of the impact of the VCAA on 
this appeal is not necessary.  In view of the outcome, any 
deficiencies in such notice or assistance have not prejudiced 
the appellant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield 
v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).


LAW AND ANALYSIS

1.  Entitlement to accrued benefits.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2009).  In Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted 
that this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year 
limitation on the receipt of accrued benefits.  That 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  Although the appellant was not 
informed of this amendment, the Board finds that the 
appellant has not been prejudiced by the Board proceeding to 
decide her claim because, as will be discussed below, the 
evidence reflects that the appellant is not entitled to 
accrued benefits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

After considering the forgoing, the Board concludes that the 
appellant is not entitled to accrued benefits.  Specifically, 
there was no pending claim at the time of the Veteran's death 
in April 1977.  The term "pending claim" means an 
application, formal or informal, which has not been finally 
adjudicated. 38 C.F.R. § 3.160(c).  The term "finally 
adjudicated claim" means an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is earlier.  38 C.F.R. § 3.160(d).  See also 38 C.F.R. §§ 
20.1103, 20.1104.  

In this regard, in November 1969, the Veteran filed a claim 
for service connection for an eye condtion.  In June 1970, 
service connection was granted for bilateral blepharo 
conjunctivitis and a 30 percent disability evaluation was 
assigned effective from November 1, 1969.  The Veteran was 
notified of that decision of and of his appellate rights, but 
he did not file a notice of disagreement seeking a higher 
initial evaluation or an earlier effective date.  In general, 
rating decisions that are not timely appealed are final. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran did not file any other claims.  In fact, the next 
application of record is the appellant's April 1977 Form 07-
2008, Application for United States Flag for Burial Purposes.  
In May 1977, the appellant filed her original application for 
DIC and death pension in a VA Form 21-534, which was denied 
by the Board in October 1978.  

The Board notes that the appellant has not specified a 
particular pending claim at the time of the Veteran's death, 
and as reflected above, the Board has determined that none 
exists.  The appellant has not otherwise been shown to be 
entitled to accrued benefits under an existing rating or 
decision.  Accordingly, entitlement to accrued benefits is 
denied.  


2.  Whether the appellant's remarriage constitutes a bar to 
her receipt of death pension benefits.  

Governing law provides that death pension may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. § 1541.  Under 38 U.S.C.A. 
§ 1521(j), a veteran meets the service requirements to 
receive pension benefits if, inter alia, such veteran served 
in the active military, naval or air service for 90 days or 
more during a period of war.  Here, the Veteran served more 
than ninety days during the Korean conflict and the Vietnam 
era.  See 38 C.F.R. § 3.2(e), (f). Thus, he met the service 
requirements to receive pension benefits, and the appellant 
is eligible to receive death pension benefits under 38 
U.S.C.A. § 1541 if she may be recognized as the surviving 
spouse of the Veteran.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and, except as provided in section 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50.

Reinstatement of benefits eligibility based upon terminated 
martial relationships is governed by 38 C.F.R. § 3.55.  In 
pertinent part, the remarriage of a surviving spouse shall 
not bar the furnishing of benefits to such surviving spouse 
if the marriage was void or annulled; or on or after January 
1, 1971, remarriage of a surviving spouse terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage, would be considered the surviving 
spouse, shall not bar the furnishing of benefits to such 
surviving spouse provided that the marriage has been 
terminated by death, or has been dissolved by a court with 
basic authority to render divorce decrees, unless VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion.  See 38 C.F.R. § 
3.55(a)(1), (2).  

On or after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of dependency and indemnity compensation, unless 
the Secretary determines that the divorce or annulment was 
secured through fraud or annulment. 38 C.F.R. § 3.55(a)(3).  
However, that provision only applies to DIC benefits pursuant 
to 38 U.S.C.A. §§ 1310 and 1318. The regulations do not 
otherwise provide a similar exception for death pension 
benefits.  

The Board concludes that the appellant is not eligible for 
death pension benefits.  In this regard, the appellant and 
the Veteran were married in January 1954.  The Veteran died 
in April 1977, and the appellant was the lawful spouse of the 
Veteran at the time of his death.  The appellant remarried in 
June 1979 to A.S. (initials used to protect privacy).  The 
appellant applied for death benefits in January 2005, and 
A.S. died in November 2005.  The appellant has furnished no 
evidence, nor has she alleged, that her remarriage to A.S. 
was void or annulled.  Moreover, the exception specified in 
38 C.F.R. § 3.55(a)(2) does not apply to the appellant 
because her June 1979 marriage to A.S. was not terminated 
prior to November 1, 1990, or by legal proceedings commenced 
prior to November 1, 1990. See 38 C.F.R. § 3.55(a)(1), (2). 

Although sympathetic with the appellant's belief in her 
claim, the Board is bound by the applicable statutes and 
regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).  Here, the language of the applicable 
regulations makes it clear that the appellant could only be 
considered the surviving spouse of the Veteran for purposes 
of death pension benefits if her remarriage to A.S. was void, 
annulled, or had been terminated prior to November 1, 1990, 
or terminated by legal proceedings commenced prior to 
November 1, 1990.  For the foregoing reasons, the Board must 
conclude that the appellant may not be recognized as the 
surviving spouse of the Veteran for purposes of death pension 
benefits, and as a result, her claim for death pension 
benefits is without legal merit.  Since the law is 
dispositive of this claim, it must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death.  

In October 2009, the Board determined that the appellant was 
not barred from receiving DIC benefits as a result of her 
remarriage.  The Board acknowledges that the underlying issue 
of whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death has not been addressed by the RO 
in the first instance.  Nevertheless, as will be discussed 
below, the Board had determined that new and material 
evidence has been received sufficient to reopen the claim.  
Accordingly, the fact that the RO has not reviewed the claim 
to reopen in the first instance is not prejudicial to the 
appellant.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

An October 1977 RO decision denied service connection for the 
cause of the Veteran's death.  The appellant appealed that 
decision and in October 1978, the Board also denied the 
claim.  In particular, it was noted that the Veteran's 
immediate cause of death was cardiac respiratory arrest due 
to or as a consequence of malignant melanoma.  The Board 
determined that malignant melanoma was not present during 
active military service or within the first post-service year 
and was not etiologically related to service.  The appellant 
was notified of that decision, which became final. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1000.

Nevertheless, the appellant now seeks to reopen the claim for 
service connection for the cause of the Veteran's death.  As 
noted above, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed, if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final October 1978 Board decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final Board decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the October 1978 decision includes, but is not 
limited to, an August 2000 letter from private Dr. T.V.H. and 
various statements of the appellant and her representative.  
As discussed above, the claim was previously denied because 
malignant melanoma was not shown to be related to the 
Veteran's service.  In August 2000, Dr. T.V.H. opined that 
the Veteran's dermatitis ultimately resulted in the 
development of malignant melanoma and may have been 
contributed to by the utilization of the exfoliate Agent 
Orange.  This evidence is certainly new in that it was not 
previously of record at the time of the October 1978 
decision.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim, as it 
provides evidence of a possible connection between the 
Veteran's cause of death and his military service.  The Board 
must presume the credibility of this evidence for the purpose 
of determining whether it constitutes new and material 
evidence needed to reopen the claims and may not assess its 
probative weight in relation or comparison to other evidence 
for reopening purposes. See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  As such, the August 2000 
letter raises a reasonable possibility of substantiating the 
claim.  For these reasons, the Board finds that the 
additional evidence received since October 1978 warrants a 
reopening of the claim of service connection for the cause of 
the Veteran's death, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  However, as will 
be explained below, the Board is of the opinion that further 
development is necessary before the merits of the appellant's 
claim can be addressed.


ORDER

Entitlement to accrued benefits is denied.

The appellant is barred from receiving death pension benefits 
by virtue of her remarriage.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened, and to this extent only, the 
appeal is granted.


REMAND

Reasons for Remand:  To provide the appellant with proper 
notice and to verify the Veteran's service in Vietnam.

The appellant contends that the Veteran died from cardio 
respiratory arrest due to malignant melanoma, which was 
related to Agent Orange exposure while serving in Vietnam.  
The death certificate reflects that the immediate cause of 
death was cardiac respiratory arrest due to or as a 
consequence of malignant melanoma.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
According to the VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter 
"M21-1MR"), service in the Republic of Vietnam means service 
in the RVN or its inland waterways, or service in other 
locations if the conditions of service involved duty or 
visitation in the RVN.  Service in the Republic of Vietnam 
under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. 
Cir. 2008)  See also VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

The Board notes that the Veteran's DD Form 214 for his period 
of service from November 1968 to October 1969 reflects that 
he had seven months and seventeen days of foreign and/or sea 
service in the USARPAC.  It was noted that his place of entry 
into current active service was Di An, Vietnam.  He also 
received the Vietnam Service Medal, National Defense Service 
Medal, Vietnam Campaign Medal, and Vietnam Cross of Gallantry 
with Palm.  However, there is no official verification of 
service in Vietnam.  Although his DD Form 214 reflects that 
he entered Vietnam at Di An, the Board concludes that the RO 
should verify that the Veteran did serve in Vietnam, as the 
claim is already being remanded for further development.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

As indicated above, malignant melanoma is not on the list of 
diseases that VA has associated with Agent Orange exposure.  
However, the regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of 
service connection provided by law is not the sole method for 
showing causation in establishing a claim for service 
connection for disability due to herbicide exposure. See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).

As reflected above, Dr. T.V.H. opined that the Veteran's 
dermatitis ultimately resulted in the development of 
malignant melanoma and may have been contributed to by the 
utilization of the exfoliate Agent Orange.  Although this 
opinion is favorable to the appellant, the Board concludes 
that it is inadequate upon which to base a determination, as 
it is inconclusive and speculative.  See e.g. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, Dr. T.V.H. 
did not explain his conclusion that Agent Orange may have 
contributed to the development of malignant melanoma.  Nor is 
there any evidence of record that the Veteran suffered from 
dermatitis.  In addition, Dr. T.V.H. indicated that he had 
not received the Veteran's complete hospital records created 
at the time of his death, thereby indicating that he did not 
have the benefit of the Veteran's compete medical history 
when making his conclusions.  The Board notes that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

Nevertheless, if the Veteran is determined to have service in 
Vietnam pursuant to 38 C.F.R. § 3.307(a)(6)(iii) and is 
consequently presumed to have been exposed to herbicide agent 
(Agent Orange), as there is a suggestion that his exposure to 
agent orange might have contributed to his cause of death, a 
remand for an examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).  

Additionally, the Board notes that in the context of a claim 
for Dependency and Indemnity Compensation (DIC) benefits, 
section 5103(a) notice must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Court stated that the content of the notice 
letter will depend upon the information provided in the 
claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  Although there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing compliant notice.

In June 2007, the appellant was sent a letter which stated 
that for the claim for DIC, she needed to submit evidence 
showing the Veteran died in service or medical evidence 
showing that the Veteran's service-connected conditions 
caused or contributed to his death.  However, the appellant 
has not been provided with a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death, an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; or, an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In this 
regard, the Veteran was service-connected for bilateral 
blepharo conjunctivitis at the time of his death.  
Consequently, the appellant should be provided with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on the Veteran's service-
connected bilateral blepharo conjunctivitis and with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In this case, as the appellant is 
contending that exposure to Agent Orange is related to the 
Veteran's malignant melanoma, she should be provided with 
notice regarding how to substantiate this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be provided with 
the Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007) notice information which 
must include: (1) a statement of the 
condition for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and, (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  

Specifically, the appellant should be 
informed that the Veteran was service-
connected for bilateral blepharo 
conjunctivitis at the time of his death.  
She also needs to be provided with an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on the Veteran's service-
connected bilateral blepharo 
conjunctivitis and with an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  In 
this case, as the appellant is contending 
that the Veteran's malignant melanoma is 
related to exposure to Agent Orange, she 
should be provided with notice regarding 
how to substantiate that claim.  

2.  The RO/AMC should verify the Veteran's 
service in Vietnam to determine whether 
was exposed to herbicides, including Agent 
Orange. 

3.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
his post-service medical records, the 
August 2000 letter from a private 
physician, and the appellant's assertions.

The examiner should comment as to whether 
it was at least as likely as not that the 
Veteran's service-connected disability was 
a principal or contributory cause of his 
death. (The term "contributory cause of 
death" means one inherently not related to 
the principal cause; which contributed 
substantially or materially to cause death; 
which combined to cause death; or which 
aided or lent assistance to the production 
of death. It is not sufficient that a 
disorder, may have casually shared in 
producing death, but rather there must be a 
causal connection.)
 
The examiner should also indicate whether 
it was at least as likely as not the 
Veteran's cardiac respiratory arrest and/or 
malignant melanoma were related to his 
military service, including herbicide 
exposure, or whether his death was 
otherwise causally or etiologically related 
to his military service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


